Rose, J.
Appeal from a judgment of the County Court of Warren County (Hall Jr., J.), rendered April 1, 2015, convicting defendant upon his plea of guilty of the crime of burglary in the third degree.
Defendant waived indictment and was charged in a superior court information with burglary in the third degree. He thereafter pleaded guilty as charged and waived his right to appeal. County Court sentenced him, as a second felony offender, to a prison term of 3V2 to 7 years. Defendant now appeals.
We affirm. Contrary to defendant’s contention, the record reflects that he validly waived the right to appeal. County Court distinguished this right from those rights automatically forfeited by pleading guilty, and defendant affirmed his understanding thereof and agreed to waive the right to appeal. Additionally, defendant executed a written appeal waiver in open court after discussing the waiver with counsel. In our view, defendant knowingly, intelligently and voluntarily waived the right to appeal his conviction and sentence (see People v Samuel, 143 AD3d 1012, 1012 [2016]; People v Neithardt, 127 AD3d 1502, 1502 [2015]). Given the valid waiver of the right to appeal, defendant’s contention that his sentence is harsh and excessive is precluded (see People v Rhodes, 143 AD3d 1011, 1012 [2016]; People v Mann, 140 AD3d 1532, 1533 [2016]).
McCarthy, J.R, Garry, Mulvey and Aarons, JJ., concur.
Ordered that the judgment is affirmed.